DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on April 06, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10/607,513, US Patent No. 10/497,887, US Patent No. 10/516,001, US Patent No. 10/505,155, and US Patent No. 10/581,027, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on April 06, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents granted on Application No.: 16/312,419, Application No.: 16/795,141, and Application No.: 15/774,768, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Examiner acknowledges the amendment to claim 17 filed on April 06, 2021. The claim objections in the previous Office Action filed on January 06, 2021 are hereby withdrawn.
Allowable Subject Matter
Claims 1, 3-9, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all limitations of base claims 1 and 3 including dividing the intermediate region and the flexible substrate region of the synthetic resin film from each other so that the intermediate region has a single continuous sheet-like structure that has openings; separating the multilayer stack into a first portion and a second portion by increasing a distance from a stage to the glass base while the second surface of the multilayer stack is kept in contact with the stage, wherein the first portion of the multilayer stack includes the intermediate region of the synthetic resin film and a light-emitting device which are adhered to the stage, and the second portion of the multilayer stack includes the glass base, and the method further comprises removing the intermediate region of the synthetic resin film adhered to the stage from the stage while the light-emitting device is kept adhered to the stage. Therefore, claims 1 and 3 are allowed. Accordingly, claims 4-9 are allowed as they depend upon claim 1; and claims 17-22 are allowed as they depend upon claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/XIA L CROSS/Examiner, Art Unit 2892